ORDER
PER CURIAM.
Terry Dyer (Claimant) appeals from the decision of the Labor and Industrial and Relations Commission (Commission) denying him worker’s compensation benefits for bilateral carpal tunnel syndrome and bilateral trigger finger injuries he alleges were the result of his work for Ford Motor Company (Employer) as a forklift operator and then as a maintenance worker.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The Commission’s decision is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. The Second Injury Fund is not directly involved in this appeal and has not filed a brief.